EVERETT, Chief Judge
(concurring in the result).
Since the defense made no objections, I find no error by the military judge in giving the instructions concerning the maximum punishment for each of the several offenses of which appellant was convicted. However, if there had been an objection, I would find error in furnishing such advice — although in a case like this, where the maximum punishment is not limited because of the jurisdiction of the court or because a rehearing is involved, I would be hard pressed to find prejudice.
Unlike its 1951 predecessor, the 1969 Manual for Courts-Martial states that:
The maximum punishment will be the lowest of the following: the total permitted by 127c for the offenses of which the accused stands convicted, or the jurisdictional limit of the court-martial (see Article 19), or, in a rehearing or new or other trial of the case, the maximum authorized pursuant to 81d or 110a(2). A court-martial must not be advised of the basis for the sentence limitation or of any sentence which might be imposed for the offense if not limited as set forth above.
Para. 76b (1), Manual for Courts-Martial, United States, 1969 (Revised edition). Because each of the punitive articles of the Uniform Code of Military Justice prescribes that transgressors “shall be punished as a court-martial may direct,”1 paragraph 127c of the Manual — the Table of Maximum Punishments — is, in a very real sense, a “sentence limitation.”2 Thus, it is not at *125all clear to me whether the admonition in the above-quoted Manual provision against informing court members “of the basis for the sentence limitation” refers merely to that arising out of the nature of a special court-martial and of a rehearing, or refers also to the Table of Maximum Punishments itself.3 Accordingly, to advise the court members of the maximum punishment under the Table of Maximum punishments for each of the offenses of which the accused stands convicted serves, in one sense, to advise them indirectly of the basis for a sentence limitation.
However, my basic difficulty with the instruction as to the maximum punishment for each separate offense is that it runs counter to the theory of the “unitary sentence,” which has been part of military law since the enactment of the Uniform Code, see United States v. Keith, 1 U.S.C.M.A. 442, 4 C.M.R. 34 (1952), and for decades prior to that time. The court members are required to pronounce a single sentence, see para. 76e, Manual, supra. As the Court of Military Review wisely recognized, advice to the court members about the maximum punishments for the separate offenses tends to confuse them and divert them from that objective. Moreover, in the not infrequent situation where, for purposes of sentencing, there is multiplicity of the charges, it will be difficult to advise as to the maximum punishment for each offense without launching upon a detailed discussion of multiplicity as a limitation on the maximum sentence imposable. And under the rationale of the cases cited in footnote 3, supra, this itself might well be error. Also, there are possibilities of confusion when the punishment for one offense includes a dishonorable discharge and that for another extends only to a bad-conduct discharge. While court-martial members should not languish in ignorance, they should also be shielded from information which could well tend to confuse or mislead them.

. See Articles 78, 80-133, Uniform Code of Military Justice, 10 U.S.C. §§ 878, 880-933. Cf. Article 134, UCMJ, 10 U.S.C. § 934.


. It appears that the sentence in the quoted portion of paragraph 76b (1) barring instructional reference to sentence limitations had its genesis in a series of decisions by this Court between 1951 and 1969, holding that instructing or advising members of the method for determining the maximum sentence which could be awarded at a special court-martial or at a rehearing is improper. See United States v. Whitacre, 12 U.S.C.M.A. 345, 30 C.M.R. 345 (1961); United States v. Witherspoon, 12 U.S. C.M.A. 177, 30 C.M.R. 177 (1961); United States v. Pace, 11 U.S.C.M.A. 482, 29 C.M.R. 298 (1960); United States v. Jones, 10 U.S.C. M.A. 532, 28 C.M.R. 98 (1959). Nonetheless, the impact of the remedial language may be greater than the ill which it was intended to address.